      IN THE UNITED STATES DISTRICT COURT OF MARYLAND
              NORTHERN DISTRICT BALTIMORE DIVISION
 SAMUEL GREEN

       PLAINTIFF
                                               CIVIL CASE NO.:1:19-cv-01410-ELH
 V.

 AMF BOWLING CENTERS, INC.

       DEFENDANT


               PLAINTIFF’S RESPONSE AND OPPOSITION TO
            DEFENDANT’S MOTION TO QUASH DEPOSITIONS OF
              AMF BOWLING CENTERS AND ANITA MANION

      NOW COMES, Samuel Green, (hereinafter referred as the “Plaintiff”), by

and through his undersigned counsel, and responds to the Defendant’s Motion to

Quash Depositions of AMF Bowling Centers and Anita Manion (the “Motion”) and

for reasons state:

      1.     As preliminary matter, the Court should deny Defendant’s Motion for

failure to adhere to Local Rule 104.7 regarding meeting and conferring with regard

to discovery disputes.

      2.     The Defendant correctly states that on January 1, 2020, Plaintiff served

two (2) Notices of Depositions upon Defendant AMF Bowling and Anita Manion,

General Manager. Exhibit A.




                                         1
      3.     Despite Defendant’s representations, Plaintiff requested depositions

dates, which, were not provided by defense counsel, after thirty (36) days of waiting.

                                     Deposition Request Timeline

           DATE                                        CORRESPONDENCE
     November 26, 2019     Plaintiff’s correspondence requesting deposition dates and supplementation to
                                                       discovery. Exhibit B
     December 2, 2019        Defense Counsel’s responses that she was awaiting dates from her client.
                                                            Exhibit C
     December 19, 2019                   Plaintiff’s follow-up regarding deposition dates.
                                                            Exhibit D
     December 20, 2019     Defense Counsel still waiting for dates and confirming that she would respond
                           to request for supplementation of discovery, no later than December 28, 2019.
                                                            Exhibit E
     December 28, 2019                          No response from Defense counsel




      4.     As of this writing, Defendant has not provided alternative deposition

dates, despite the discovery deadline of February 25, 2020. Other than making

conclusory statements, Defendant presents no evidence, whatsoever, that the amount

of time so stated in the Deposition notices are insufficient.

      5.     Defendant has been dilatory in providing deposition dates and

answering discovery fully and completely. This has prejudiced the Plaintiff as he has

been unable to adequately prepare his case, and the discovery deadline is fast

approaching. Upon information and belief, Defendant’s are attempting force

Plaintiff to conduct last minute depositions, so that he will be unable to follow up on

evidence discovered or depose additional witnesses. Defendant is employing a


                                               2
strategy of stratagem, which is improper and a willful disregard of their discovery

obligations.

      6.       Rule 30 gives parties broad leave to depose "any person" who may have

relevant information in a case. Fed. R. Civ. P. 30. The Defendant has not met its

burden that it is entitled to Quash the deposition notices.

      7.       Defendant’s Motion was filed in bad faith to unduly delay these

proceedings and prevent Plaintiff from meeting his burden in this case.

      8.       The Court should deny the Motions and permit Plaintiff to depose AMF

and Mrs. Manion accordingly.

       WHEREFORE, Plaintiff respectfully request that the Honorable Court deny

the relief sought and for such other and further relief as may be deemed just and

proper.

                                 Respectfully Submitted,

                                 /s/ Kim Parker
                                 ____________________________
                                 Kim Parker, Esq.
                                 Fed. Bar No.:23894
                                 THE LAW OFFICES OF KIM PARKER, P.A.
                                 2123 Maryland Avenue
                                 Baltimore, Maryland 21218
                                 O: 410-234-2621
                                 F: 410-234-2612
                                 E: kp@kimparkerlaw.com

                                 Jessie Lyons Crawford, Esq.
                                 Fed. Bar No.:68788
                                 THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                           3
                               2601 Maryland Avenue
                               Baltimore, Maryland 21218
                               O: 410-662-1230
                               F: 410-662-1238
                               E: attorneyjlcrawford@verizon.net

                               COUNSEL FOR PLAINTIFF


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that Plaintiff Response to Motion to Quash was served

via the Courts ECF filing system on this 8th day of January 2020, to:

      BRIGITTE SMITH, ESQUIRE
      WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
      500 East Pratt Street, Suite 600
      Baltimore, Maryland 21202
      Counsel for Defendant


                                      /s/ Kim Parker
                                      _______________________
                                      Kim Parker, Esquire




                                         4
